Mobley, Chief Justice.
This is a separate appeal from Case No. 27204, 229 Ga. 249, but is from an order entered in the same case. The appeal is from an order overruling the husband’s motion to declare as null and void any further proceedings in the matter relating to temporary alimony and child custody. No order granting temporary alimony appears in the record.
The order appealed from is not one which may be appealed to this court without certificate for immediate review. Code Ann. §6-701 (A. L. 1965, p. 18; Ga. L. 1968, pp. 1072, 1073). No certificate for immediate review has been filed.

Appeal dismissed.


All the Justices concur.